Appellant has filed a motion for rehearing and seems to take the view that he has been deprived of a statement of facts and is entitled, under the authorities, to have his case reversed. There is found within the papers a statement of facts which does not show to have been filed in the case and was not approved by the judge. Counsel may be correct as a matter of fact but there is nothing in the record to bring that to the attention of this court. It cannot be done by the mere statement of counsel in his brief nor in his motion for rehearing.
We find nothing before us for consideration, and accordingly, the motion for rehearing is overruled.